Name: Commission Implementing Regulation (EU) 2015/595 of 15 April 2015 concerning a coordinated multiannual control programme of the Union for 2016, 2017 and 2018 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  health;  European construction;  economic analysis;  foodstuff
 Date Published: nan

 16.4.2015 EN Official Journal of the European Union L 99/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/595 of 15 April 2015 concerning a coordinated multiannual control programme of the Union for 2016, 2017 and 2018 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), in particular Article 29(2) thereof, Whereas: (1) By Commission Regulation (EC) No 1213/2008 (2) a first coordinated multiannual Community programme, covering the years 2009, 2010 and 2011, was established. That programme continued under consecutive Commission Regulations. The latest one was Commission Implementing Regulation (EU) No 400/2014 (3). (2) Thirty to forty foodstuffs constitute the major components of the diet in the Union. Since pesticide uses show significant changes over a period of three years, pesticides should be monitored in those foodstuffs over a series of three-year cycles to allow consumer exposure and the application of Union legislation to be assessed. (3) On the basis of a binomial probability distribution, it can be calculated that examination of 654 samples allows, with a certainty of more than 99 %, the detection of a sample containing pesticide residues above the limit of determination (LOD), provided that not less than 1 % of the products contain residues above that limit (4) Collection of these samples should be apportioned among Member States according to population numbers, with a minimum of 12 samples per product and per year. (4) Analytical results from the previous official control programmes of the Union have been taken into account to ensure that the range of pesticides covered by the control programme is representative for the pesticides used. (5) Guidance concerning Analytical quality control and validation procedures for pesticide residues analysis in food and feed is published on the Commission website (5). (6) Where the residue definition of a pesticide includes other active substances, metabolites, breakdown or reaction products, those compounds should be reported separately as far as they are measured individually. (7) Implementing measures, such as the Standard Sample Description (SSD) (6) (7) for submitting results of pesticide residues analysis, relating to the submission of information by Member States have been agreed by Member States, Commission and the European Food Safety Authority. (8) For the sampling procedures Commission Directive 2002/63/EC (8) which incorporates the sampling methods and procedures recommended by the Codex Alimentarius Commission should apply. (9) It is necessary to assess whether maximum residue levels for baby food provided for in Article 10 of Commission Directive 2006/141/EC (9) and Article 7 of Commission Directive 2006/125/EC (10) are respected, taking into account only the residue definitions as they are set out in Regulation (EC) No 396/2005. (10) As regards single residue methods, Member States may be able to meet their obligations of analysis by having recourse to official laboratories already having the validated methods required. (11) Member States should submit by 31 August of each year the information concerning the previous calendar year. (12) In order to avoid any confusion due to an overlap between consecutive multiannual programmes, Implementing Regulation (EU) No 400/2014, should be repealed in the interest of legal certainty. It should, however, continue to apply to samples taken in 2015. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Member States shall, during the years 2016, 2017 and 2018 take and analyse samples for the pesticide/product combinations, as set out in Annex I. The number of samples of each product, including foods for infants and young children and products originating from organic farming shall be as set out in Annex II. Article 2 1. The lot to be sampled shall be chosen randomly. The sampling procedure, including the number of units, shall comply with Directive 2002/63/EC. 2. All samples, including those of foods intended for infants and young children, shall be analysed for the pesticides set out in Annex I in accordance with the residue definitions set out in Regulation (EC) No 396/2005. 3. For foods intended for infants and young children, samples shall be evaluated on the products as proposed ready for consumption or as reconstituted according to the instructions of the manufacturers, taking into account the MRLs set out in Directives 2006/125/EC and 2006/141/EC. Where such foods can be consumed both as sold and as reconstituted, the results shall be reported on the non-reconstituted product as sold. Article 3 Member States shall submit the results of the analysis of samples tested in 2016, 2017 and 2018 by 31 August 2017, 2018 and 2019 respectively. Those results shall be submitted in accordance with the Standard Sample Description (SSD). Where the residue definition of a pesticide includes more than one compound (active substance, metabolite and/or breakdown or reaction product), Member States shall report the analysis results in accordance with the full residue definition. In addition, the results of all analytes that are part of the residue definition shall be submitted separately, as far as they are measured individually. Article 4 Implementing Regulation (EU) No 400/2014 is repealed. However, it shall continue to apply to samples tested in 2015. Article 5 This Regulation shall enter into force on 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 70, 16.3.2005, p. 1. (2) Commission Regulation (EC) No 1213/2008 of 5 December 2008 concerning a coordinated multiannual Community control programme for 2009, 2010 and 2011 to ensure compliance with maximum residue levels of and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (OJ L 328, 6.12.2008, p. 9). (3) Commission Implementing Regulation (EU) No 400/2014 of 22 April 2014, concerning a coordinated multiannual control programme of the Union for 2015, 2016 and 2017 to ensure compliance with maximum levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (OJ L 119, 23.4.2014, p. 44). (4) Codex Alimentarius, Pesticide Residues in Food, Rome 1993, ISBN 92-5-103271-8; Vol. 2, p. 372. (5) Document No. SANCO/12571/2013 http://ec.europa.eu/food/plant/plant_protection_products/guidance_documents/docs/qualcontrol_en.pdf in its most recent version. (6) Standard sample description for food and feed (EFSA Journal 2010; 8(1): 1457). (7) Use of the EFSA Standard Sample Description for the reporting of data on the control of pesticide residues in food and feed according to Regulation (EC) No 396/2005 (EFSA Journal 2014; 12(1): 3545). (8) Commission Directive 2002/63/EC of 11 July 2002 establishing Community methods of sampling for the official control of pesticide residues in and on products of plant and animal origin and repealing Directive 79/700/EEC (OJ L 187, 16.7.2002, p. 30). (9) Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae and amending Directive 1999/21/EC (OJ L 401, 30.12.2006, p. 1). (10) Commission Directive 2006/125/EC of 5 December 2006 on processed cereal-based foods and baby foods for infants and young children. (OJ L 339, 6.12.2006, p. 16). ANNEX I PART A Products of plant origin to be sampled in 2016, 2017 and 2018 2016 2017 2018 (c) (a) (b) Apples (1) Beans with pod (fresh or frozen) (1) Aubergines (1) Head cabbage (1) Carrots (1) Bananas (1) Leek (1) Cucumbers (1) Broccoli (1) Lettuce (1) Oranges (1) Table grapes (1) Peaches, including nectarines and similar hybrids (1) Mandarins (1) Orange juice Rye grains (2) Pears (1) Peas without pod (fresh or frozen) (1) Strawberries (1) Potatoes (1) Peppers (sweet) (1) Tomatoes (1) Rice grains Wheat grains (2) Wine (red or white) made from grapes. (If no specific processing factors for wine are available, a default factor of 1 may be applied. Member States are requested to report the wine processing factors used in the National Summary report.) Spinach (1) Virgin olive oil. (If no specific oil processing factor is available, a default factor of 5 may be applied for fat soluble substances, taking into account an olive oil production standard yield of 20 % of the olive harvest; for non-fat soluble substances a default oil processing factor of 1 may be used. Member States are requested to report the processing factors used in the National Summary report.) PART B Products of animal origin to be sampled in 2016, 2017 and 2018 2016 2017 2018 (e) (f) (d) Cow's milk Poultry fat Butter Swine fat Liver (bovine and other ruminants, swine and poultry) Chicken eggs PART C Pesticide/product combinations to be monitored in/on products of plant origin 2016 2017 2018 Remarks 2-Phenylphenol (c) (a) (b) Abamectin (c) (a) (b) Acephate (c) (a) (b) Acetamiprid (c) (a) (b) Acrinathrin (c) (a) (b) Aldicarb (c) (a) (b) Aldrin and dieldrin (c) (a) (b) Azinphos-methyl (c) (a) (b) Azoxystrobin (c) (a) (b) Bifenthrin (c) (a) (b) Biphenyl (c) (a) (b) Bitertanol (c) (a) (b) Boscalid (c) (a) (b) Bromide ion (c) (a) (b) It shall only be analysed on lettuce and tomatoes in 2016; on rice grains in 2017; on sweet pepper in 2018 Bromopropylate (c) (a) (b) Bupirimate (c) (a) (b) Buprofezin (c) (a) (b) Captan (c) (a) (b) Carbaryl (c) (a) (b) Carbendazim and benomyl (c) (a) (b) Carbofuran (c) (a) (b) Chlorantraniliprole (c) (a) (b) Chlorfenapyr (c) (a) (b) Chlormequat (c) (a) (b) It shall only be analysed on rye grains, tomatoes and wine in 2016; on carrots, pears and rice grains in 2017; on aubergines, table grapes and wheat grains in 2018 Chlorothalonil (c) (a) (b) Chlorpropham (c) (a) (b) Chlorpyrifos (c) (a) (b) Chlorpyrifos-methyl (c) (a) (b) Clofentezine (c) (a) (b) It shall be analysed in all listed commodities except cereals Clothianidin (c) (a) (b) Also see thiamethoxam Cyfluthrin (c) (a) (b) Cymoxanil (c) (a) (b) Cypermethrin (c) (a) (b) Cyproconazole (c) (a) (b) Cyprodinil (c) (a) (b) Deltamethrin (c) (a) (b) Diazinon (c) (a) (b) Dichlorvos (c) (a) (b) Dicloran (c) (a) (b) Dicofol (c) (a) (b) It shall be analysed in all listed commodities except cereals Diethofencarb (c) (a) (b) Difenoconazole (c) (a) (b) Diflubenzuron (c) (a) (b) Dimethoate (c) (a) (b) Dimethomorph (c) (a) (b) It shall be analysed in all listed commodities except cereals Diniconazole (c) (a) (b) Diphenylamine (c) (a) (b) Dithianon (c) (a) (b) It shall only be analysed on apples and peaches in 2016; on pears and rice grains in 2017; on table grapes in 2018 Dithiocarbamates (c) (a) (b) It shall be analysed in all listed commodities except broccoli, head cabbage, orange juice and olive oil Dodine (c) (a) (b) Endosulfan (c) (a) (b) EPN (c) (a) (b) Epoxiconazole (c) (a) (b) Ethephon (c) (a) (b) It shall only be analysed on apples, rye grains, tomatoes and wine in 2016; on oranges, mandarins and rice grains in 2017; on orange juice, sweet peppers, wheat grains and table grapes in 2018 Ethion (c) (a) (b) Ethirimol (c) (a) (b) It shall be analysed in all listed commodities except cereals Etofenprox (c) (a) (b) Famoxadone (c) (a) (b) Fenamidone (c) (a) (b) Fenamiphos (c) (a) (b) Fenarimol (c) (a) (b) It shall be analysed in all listed commodities except cereals Fenazaquin (c) (a) (b) It shall be analysed in all listed commodities except cereals Fenbuconazole (c) (a) (b) Fenbutatin oxide (c) (a) (b) It shall only be analysed on apples, tomatoes and wine in 2016; on oranges, mandarins and pears in 2017; on aubergines, sweet pepper and table grapes in 2018 Fenhexamid (c) (a) (b) Fenitrothion (c) (a) (b) Fenoxycarb (c) (a) (b) Fenpropathrin (c) (a) (b) Fenpropidin (c) (a) (b) Fenpropimorph (c) (a) (b) Fenpyroximate (c) (a) (b) Fenthion (c) (a) (b) Fenvalerate (c) (a) (b) Fipronil (c) (a) (b) Fludioxonil (c) (a) (b) Flufenoxuron (c) (a) (b) Fluopyram (c) (a) (b) Fluquinconazole (c) (a) (b) Flusilazole (c) (a) (b) Flutriafol (c) (a) (b) Folpet (c) (a) (b) Formetanate (c) (a) (b) Fosthiazate (c) (a) (b) Glyphosate (c) (a) (b) It shall only be analysed on rye grains in 2016; on rice grains in 2017; on wheat grains 2018 Hexaconazole (c) (a) (b) Hexythiazox (c) (a) (b) It shall be analysed in all listed commodities except cereals Imazalil (c) (a) (b) Imidacloprid (c) (a) (b) Indoxacarb (c) (a) (b) Iprodione (c) (a) (b) Iprovalicarb (c) (a) (b) Isocarbophos (c) (a) (b) Isoprothiolane (a) It shall only be analysed on rice grains in 2017. Not relevant for commodities to be analysed in 2016 and 2018 Kresoxim-methyl (c) (a) (b) Lambda-cyhalothrin (c) (a) (b) Linuron (c) (a) (b) Lufenuron (c) (a) (b) Malathion (c) (a) (b) Mandipropamid (c) (a) (b) Mepanipyrim (c) (a) (b) Mepiquat (c) (a) (b) It shall only be analysed on rye grains and tomatoes in 2016; on pears and rice grains in 2017; on wheat grains in 2018 Metalaxyl and metalaxyl-M (c) (a) (b) Methamidophos (c) (a) (b) Methidathion (c) (a) (b) Methiocarb (c) (a) (b) Methomyl and thiodicarb (c) (a) (b) Methoxyfenozide (c) (a) (b) Monocrotophos (c) (a) (b) Myclobutanil (c) (a) (b) Oxadixyl (c) (a) (b) Oxamyl (c) (a) (b) Oxydemeton-methyl (c) (a) (b) Paclobutrazole (c) (a) (b) Parathion (c) (a) (b) Parathion methyl (c) (a) (b) Penconazole (c) (a) (b) Pencycuron (c) (a) (b) Pendimethalin (c) (a) (b) Permethrin (c) (a) (b) Phosmet (c) (a) (b) Pirimicarb (c) (a) (b) Pirimiphos-methyl (c) (a) (b) Procymidone (c) (a) (b) Profenofos (c) (a) (b) Propamocarb (c) (a) (b) It shall be only analysed on apples, head cabbage, lettuce, tomatoes and wine in 2016; on beans with pods, carrots, cucumbers, oranges, mandarins, potatoes, spinach and strawberries in 2017; on aubergines, broccoli, peas without pod and sweet peppers in 2018 Propargite (c) (a) (b) Propiconazole (c) (a) (b) Propyzamide (c) (a) (b) Pymetrozine (c) (a) (b) It shall only be analysed on head cabbage, lettuce, strawberries and tomatoes in 2016; on cucumbers in 2017; on aubergines and sweet peppers in 2018 Pyraclostrobin (c) (a) (b) Pyridaben (c) (a) (b) Pyrimethanil (c) (a) (b) Pyriproxyfen (c) (a) (b) Quinoxyfen (c) (a) (b) Spinosad (c) (a) (b) Spirodiclofen (c) (a) (b) Spiromesifen (c) (a) (b) Spiroxamine (c) (a) (b) Tau-Fluvalinate (c) (a) (b) Tebuconazole (c) (a) (b) Tebufenozide (c) (a) (b) Tebufenpyrad (c) (a) (b) It shall be analysed in all listed commodities except cereals Teflubenzuron (c) (a) (b) Tefluthrin (c) (a) (b) Terbuthylazine (c) (a) (b) Tetraconazole (c) (a) (b) Tetradifon (c) (a) (b) It shall be analysed in all listed commodities except cereals Thiabendazole (c) (a) (b) Thiacloprid (c) (a) (b) Thiamethoxam (c) (a) (b) Thiophanate-methyl (c) (a) (b) Tolclofos-methyl (c) (a) (b) Tolylfluanid (c) (a) (b) It shall be analysed in all listed commodities except cereals Triadimefon and triadimenol (c) (a) (b) Triazophos (c) (a) (b) Trifloxystrobin (c) (a) (b) Triflumuron (c) (a) (b) Vinclozolin (c) (a) (b) PART D Pesticide/product combinations to be monitored in/on products of animal origin 2016 2017 2018 Remarks Aldrin and dieldrin (e) (f) (d) Bifenthrin (e) (f) (d) Chlordane (e) (f) (d) Chlorpyrifos (e) (f) (d) Chlorpyrifos-methyl (e) (f) (d) Cypermethrin (e) (f) (d) DDT (e) (f) (d) Deltamethrin (e) (f) (d) Diazinon (e) (f) (d) Endosulfan (e) (f) (d) Famoxadone (e) (f) (d) Fenvalerate (e) (f) (d) Heptachlor (e) (f) (d) Hexachlorobenzene (e) (f) (d) Hexachlorcyclohexan (HCH, Alpha-Isomer) (e) (f) (d) Hexachlorcyclohexan (HCH, Beta-Isomer) (e) (f) (d) Indoxacarb (e) (d) It shall only be analysed on milk in 2016; on butter in 2018 Lindane (e) (f) (d) Methoxychlor (e) (f) (d) Parathion (e) (f) (d) Permethrin (e) (f) (d) Pirimiphos-methyl (e) (f) (d) Spinosad (f) It shall only be analysed on liver in 2017 (1) Unprocessed products (including frozen products) should be analysed. (2) If no sufficient samples of rye or wheat grains are available, also rye or wheat flour can be analysed, provided that a processing factor is reported. If no specific processing factors for rye or wheat flour are available, a default factor of 1 may be applied. ANNEX II Number of samples referred to in Article 1 (1) The number of samples to be taken for each commodity and analysed for the pesticides listed in Annex I by each Member State is set out in the table in point (5). (2) In addition to the samples required in accordance with the table in point (5), in 2016 each Member State shall take and analyse 10 samples of baby foods for infants and young children other than infant formulae, follow-on formulae and processed cereal-based baby food. In addition to the samples required in accordance with that table, in 2017 each Member State shall take and analyse 10 samples of infant formulae and follow-on formulae. In addition to the samples required in accordance with that table, in 2018 each Member State shall take and analyse 10 samples of processed cereal-based baby food. (3) In accordance with the table in point (5), samples from commodities originating from organic farming shall, where available, be taken in proportion to the market share of those commodities in each Member State, with a minimum of 1. (4) Member States using multi-residue methods may use qualitative screening methods on up to 15 % of the samples to be taken and analysed in accordance with the table in point (5). Where a Member State uses qualitative screening methods, it shall analyse the remaining number of samples by multi-residue methods. Where the results of qualitative screening are positive, Member States shall use a usual target method to quantify the findings. (5) Number of samples per Member State: Member State Samples Member State Samples BE 12 (1) LU 12 (1) 15 (2) 15 (2) BG 12 (1) HU 12 (1) 15 (2) 15 (2) CZ 12 (1) MT 12 (1) 15 (2) 15 (2) DK 12 (1) NL 17 15 (2) DE 93 AT 12 (1) 15 (2) EE 12 (1) PL 45 15 (2) EL 12 (1) PT 12 (1) 15 (2) 15 (2) ES 45 RO 17 FR 66 SI 12 (1) 15 (2) IE 12 (1) SK 12 (1) 15 (2) 15 (2) IT 65 FI 12 (1) 15 (2) CY 12 (1) SE 12 (1) 15 (2) 15 (2) LV 12 (1) UK 66 15 (2) LT 12 (1) HR 12( (1)) 15 (2) 15 (2) TOTAL MINIMUM NUMBER OF SAMPLES: 654 (1) Minimum number of samples for each single residue method applied. (2) Minimum number of samples for each multi-residue method applied.